 

Exhibit 10.1

 

AMENDED AND RESTATED PROMISSORY NOTE

 



$12,500,000.00 April 20, 2015         

  

WHEREAS, the Maker (as defined below) previously executed that certain
Promissory Note dated May 9, 2014, in the principal amount of Twelve Million
Five Hundred Thousand Dollars ($12,500,000.00) for the benefit of the Payee (as
defined below) (the “Initial Note”); and

 

WHEREAS, the Maker and the Payee desire to amend and restate the Initial Note
to, among other things, change the repayment schedule and the interest rate;

 

NOW, THEREFORE, the Initial Note is hereby amended and restated in its entirety
to read as follows:

 

FOR VALUE RECEIVED, the undersigned, HARD ROCK SOLUTIONS, LLC, a Utah limited
liability company with its principal place of business at 2221 N. 3250 W.
Vernal, Utah 84078 and SUPERIOR DRILLING SOLUTIONS, LLC, f/k/a Superior Drilling
Products, LLC, a Utah limited liability company with its principal place of
business at 2221 N. 3250 W. Vernal, Utah 84078, (hereinafter collectively the
“Maker”), hereby promise to pay to the order of WMAFC, INC, f/k/a HARD ROCK
SOLUTIONS, INC., a Texas corporation with its principal place of business at
7507 County Road 72, Windsor, Colorado 80550 (the “Payee”), the principal sum of
Twelve Million Five Hundred Thousand and No/00 Dollars ($12,500,000.00) together
with interest on the outstanding balance of the principal sum at the rates and
commencing at the times and pursuant to the terms hereinafter provided until
this promissory note (“Promissory Note”) is paid in full.

 

1. Terms. Capitalized terms used herein without definition have the meanings
ascribed to them in that certain Membership Interest Purchase Agreement dated
January 28, 2014 by and between Maker, Payee and James D. Isenhour, an
individual (the “Purchase Agreement”).

 

2. Principal and Interest. This Promissory Note shall bear interest from the
date hereof until May 29, 2015 (for the actual number of days occurring in the
period for which interest is payable) at an adjustable interest rate per annum
equal to the Prime Rate in effect. The term “Prime Rate” shall mean the annual
rate of interest specified by JP Morgan Chase Bank, N.A., as its prime rate,
which may change from time to time. Any change in the interest rate payable
hereunder will take effect on the date of the change to the Prime Rate.
Commencing on May 29, 2015, the forgoing Prime Rate shall no longer apply and
this Promissory Note shall forevermore bear interest at a fixed interest rate
equal to 5.25% per annum (“Fixed Rate”). All accrued and unpaid interest on this
Promissory Note shall be due and payable by Maker to Payee as follows:

 

(i)                 Commencing on May 29, 2015, a principal payment of
$2,500,000.00 plus accrued interest at the Prime Rate in effect for the period;

 

(ii)               Commencing on January 15, 2016, a principal payment of
$2,500,000.00 plus accrued interest at the Fixed Rate in effect for the period;

 

(iii)             Commencing on July 15, 2016, a principal payment of
$2,500,000.00 plus accrued interest at the Fixed Rate in effect for the period;

 



 

 

  

(iv)             Commencing on January 16, 2017, a principal payment of
$2,500,000.00 plus accrued interest at the Fixed Rate in effect for the period;
and

 

(v)               On July 14, 2017, the final payment of the entire remaining
principal balance of this Promissory Note in the amount of $2,500,000.00 plus
accrued interest at the Fixed Rate in effect for the period is due in full.

 

3. Maturity Date. The entire outstanding principal balance of this Promissory
Note, together with all accrued but unpaid interest thereon, shall be due and
payable in full on July 14, 2017 (or, if such date is not a business day, then
on the immediately preceding business day), or upon any earlier acceleration of
the Maker’s obligations hereunder, unless such obligations are earlier satisfied
in accordance with the terms hereof.

 

4. Default. If Maker fails to pay, within fifteen (15) days, any principal of or
interest on this Promissory Note when due (“Default”), the holder of this
Promissory Note or any part thereof may thereafter provide Maker written notice
of the Default, and if Maker continues to be in Default for thirty (30) days or
more after receipt of written notice, Payee may declare the principal balance
hereof and the interest accrued hereon to be immediately due and payable.

 

A default under the terms of the Security and Pledge Agreement securing this
Promissory Note (hereinafter “Security Agreement”) also is a default under this
Promissory Note. If Maker is in default under the terms of the Security
Agreement, Payee shall provide Maker with written notice specifying such default
and allow thirty (30) days from receipt of said notice to cure the default.
Maker shall not be in default under the terms of the Security Agreement until
such notice has been given and Maker has failed to cure the default within the
thirty (30) day grace period. In the event of a default under the Security
Agreement which is not cured within the time period specified herein, Payee, at
Payee’s option, may also accelerate the entire balance of this Promissory Note.

 

If Payee elects to accelerate the balance of this Promissory Note as permitted
herein, the entire balance of principal, together with interest to the date of
default and all other amounts due under this Note or the Security Agreement
shall, from the date of default, bear interest at the rate of nine percent
(9.00%) per annum (“Default Interest Rate”), and all such amounts shall be
immediately due and payable in full. Interest shall continue to accrue on the
full amount of principal, interest and such other amounts due as of the default
date until the default has been cured. The Payee shall have the right to recover
from Maker an additional amount equal to Payee's reasonable costs in enforcing
this Promissory Note and the Security Agreement in the event of default,
including reasonable attorney's fees and other costs related to the default,
whether or not suit is commenced, and whether or not Payee elects to accelerate
the balance. All such reasonable fees and costs must be paid before a default
will be cured.

 

4. Prepayment. Maker may, at any time, prepay the outstanding balance of
principal and interest due under this Promissory Note in whole or in part,
without premium or penalty. In the event of prepayment, there shall become due
and payable an amount equal to all accrued interest attributable to that portion
of the outstanding principal balance of the Promissory Note being prepaid at
that time. Partial prepayments shall not defer the due dates for, or the amounts
of, succeeding payments.

 



 

 

  

5. Payments and Computations. All payments on account of indebtedness evidenced
by this Promissory Note shall be made on the day when due in lawful money of the
United States. Payments are to be made at such place as Payee or the legal
holders of this Promissory Note may, from time to time, in writing appoint, and
in the absence of such appointment, then at the place provided in the Notice
section of the Purchase Agreement.

 

6. Applicable Law. Maker represents and agrees that this instrument and the
rights and obligations of all parties hereunder shall be governed by and
construed under the laws of the State of Colorado without regard to the
conflicts of law principles.

 

7. Severability. The parties hereto intend and believe that each provision in
this Promissory Note comports with all applicable local, state and federal laws
and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, of this Promissory Note is found by a
court of law to be in violation of any applicable local, state or federal
ordinance, statute, law, administrative or judicial decision, or public policy,
and if the court should declare that portion, provision or provisions to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of Maker and Payee that such portion, provision or provisions be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Promissory Note shall be construed as if the illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained herein, and that the rights, obligations and interest of Maker and
Payee or the legal holders hereof under the remainder of this Promissory Note
shall continue in full force and effect.

 

8. Maximum Interest. Payee and Maker intend to contract in strict compliance
with applicable usury law from time to time in effect. In furtherance thereof
Payee and Maker hereby stipulate and agree that none of the terms and provisions
contained herein shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable law from time to time in
effect. Neither Maker nor any present or future guarantors, endorsers, or other
Persons hereafter becoming liable for payment of any indebtedness hereunder
shall ever be liable for unearned interest thereon or shall ever be required to
pay interest thereon in excess of the maximum amount that may be lawfully
contracted for, charged, or received under applicable law from time to time in
effect, and the provisions of this section shall control over all other
provisions hereof which may be in conflict or apparent conflict herewith. Payee
expressly disavows any intention to contract for, charge, collect or receive
excessive or unearned interest or finance charges in the event the maturity of
any indebtedness hereunder is accelerated or upon the occurrence of any other
event. If the maturity of any indebtedness hereunder is accelerated for any
reason, any such indebtedness is prepaid and as a result any amounts that
constitute interest are in excess of the legal maximum, or Payee or any other
holder of any or all of the indebtedness hereunder shall otherwise charge,
receive, or collect, or any Person shall pay, moneys which would otherwise
increase the interest on any or all of the indebtedness hereunder to an amount
in excess of that permitted by applicable law then in effect, then all sums that
constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related
indebtedness or, at Payee’s or holder’s option, promptly returned to Maker or
the other payor thereof, as applicable, upon such determination. In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under applicable law, Payee and Maker (and
any other payors thereof) shall to the greatest extent permitted under
applicable law, characterize any non-principal payment as an expense, fee or
premium rather than as interest, exclude voluntary prepayments and the effects
thereof, and amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the instruments evidencing
the indebtedness hereunder in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable law in order to lawfully contract for, charge, collect,
or receive the maximum amount of interest permitted under applicable law. As
used in this section the term “applicable law” means the laws of the State of
Colorado including the Laws of the United States of America, as such Laws now
exist or may be changed or amended or come into effect in the future.

 



 

 

  

9. Purchase Agreement. This Promissory Note is the Note referred to in the
Purchase Agreement. Payment of this Promissory Note is subject to the Purchase
Agreement and the parties hereto agree that this Promissory Note shall not be
effective until the occurrence of the Closing and the satisfaction of any
obligations as specifically set forth in the Purchase Agreement.

 

10. Assignment. Payee may assign this Promissory Note in whole or in part or any
right to the proceeds hereof, provided that Payee gives Maker prior written
notice of any such assignment.

 

11. Notices. All notices and other communications provided for hereunder shall
be in writing (including facsimile communication) and mailed, telegraphed,
telecopied or delivered to the addresses provided for in the Purchase Agreement
or, as to each party, at such other address as designated by that party in a
written notice to the other party. All notices and communications shall be
deemed to have been validly served, given or delivered (i) three (3) business
days following deposit in the United States mail, with proper postage prepaid;
(ii) upon delivery if delivered by hand to the party to be notified; or (iii)
the following day if sent by facsimile transmission.

 

12. Waiver. Maker and-all parties now or hereafter liable for the payment
hereof, whether as endorser, guarantor, surety or otherwise, generally waive
demand, presentment for payment, notice of dishonor, protest and notice of
protest, notice of intent to accelerate and notice of acceleration, and
diligence in collecting or bringing suit against any party hereto, and agree to
all extensions, renewals, indulgences, releases or changes which from time to
time may be granted by the holder hereof and to all partial payments hereon,
with or without notice before or after maturity.

 

13. Attorney’s Fees. Should the indebtedness represented by this Promissory Note
or any part hereof be collected at law or in equity or through any bankruptcy,
receivership, probate or other court proceedings or if this Promissory Note is
placed in the hands of attorneys for collection after any default, Payee and all
endorsers, guarantors and sureties of this Promissory Note jointly and severally
agree to pay to the holder of this Promissory Note in addition to the principal
and interest due and payable hereon all the costs and expenses of said holder in
enforcing this Promissory Note including, without limitation, reasonable
attorneys’ fees and legal expenses.

 

14. Collateral. This Promissory Note is secured by a first lien security
interest in all of the collateral described in the Security Agreement.

 

15. Promissory Note. This Promissory Note shall constitute a modification and a
renewal of the Initial Note, and shall supersede the Initial Note.

 

Time is of the essence as to all dates set forth herein.

 

[Signature page follows]

 



 

 

 


 

Maker has executed and delivered this Promissory Note as of the day and year
first set forth above.

 

 



MAKER: HARD ROCK SOLUTIONS, LLC     a Utah limited liability company          
By Its Manager:     Superior Drilling Solutions, LLC f/k/a Superior Drilling
Products, LLC,     a Utah limited liability company           By: /s/ Troy Meier
    Troy Meier, President                 SUPERIOR DRILLING SOLUTIONS, LLC f/k/a
Superior Drilling Products, LLC,           a Utah limited liability company    
      By: /s/ Troy Meier     Troy Meier, President         AGREED TO AND
ACCEPTED on this 22nd day of April, 2015.       WMAFC, INC. f/k/a HARD ROCK
SOLUTIONS, INC.,     a Texas corporation           By: /s/ James D. Isenhour    
James D. Isenhour, President  

 



 

